Michigan Supreme Court
                                                                                          Lansing, Michigan




Syllabus
                                                             Chief Justice:               Justices:
                                                              Bridget M. McCormack        Brian K. Zahra
                                                                                          David F. Viviano
                                                                                          Richard H. Bernstein
                                                                                          Elizabeth T. Clement
                                                                                          Megan K. Cavanagh
                                                                                          Elizabeth M. Welch

This syllabus constitutes no part of the opinion of the Court but has been                Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                  Kathryn L. Loomis



                   JORDAN v DEPARTMENT OF HEALTH AND HUMAN SERVICES

             Docket No. 162485. Argued on application for leave to appeal May 4, 2022. Decided
      July 28, 2022.

              Helen Jordan, a nurse who was formerly employed by the predecessor to the Department
      of Health and Human Services, challenged in the Michigan Compensation Appellate Commission
      (MCAC) the decision of a magistrate that she was not entitled to disability benefits under the
      Worker’s Disability Compensation Act (WDCA), MCL 418.101 et seq. In 1995, plaintiff was
      working for defendant’s predecessor when she was injured during an altercation with a patient.
      Plaintiff was prescribed opioid medication to treat leg and back pain that she said resulted from
      the 1995 injury, and she used the opioid medication continuously after the incident and became
      dependent upon it. Plaintiff began receiving disability benefits under the WDCA in 1996. In 2015,
      plaintiff underwent an independent medical examination at defendant’s request pursuant to MCL
      418.385. The doctor who conducted the examination concluded that any disability experienced
      by plaintiff was not the result of the 1995 incident, and defendant subsequently discontinued
      plaintiff’s benefits. Plaintiff applied for reinstatement of her benefits under the WDCA. The
      magistrate concluded that plaintiff’s loss of wage-earning capacity was not related to her 1995
      work injury but to her opioid dependency and denied plaintiff’s claim. Plaintiff appealed the
      magistrate’s decision in the MCAC, and the MCAC reversed, concluding that plaintiff’s opioid
      use was directly traceable to treatment for the work-related injury, so she was entitled to benefits.
      Defendant appealed by leave granted in the Court of Appeals. The Court, MARKEY, P.J., and
      GADOLA, J. (METER, J., dissenting), reversed the decision of the MCAC. 335 Mich App 57 (2020).
      Plaintiff applied for leave to appeal in the Supreme Court, and the Supreme Court ordered and
      heard oral argument on whether to grant the application for leave to appeal or take other action.
      508 Mich 951 (2021).

              In a unanimous per curiam opinion, the Supreme Court held:

             The record was too incomplete to facilitate meaningful appellate review. MCL
      418.301(4)(a) defines disability as (1) “a limitation of an employee’s wage earning capacity in
      work suitable to his or her qualifications and training,” (2) “resulting from a personal injury or
      work-related disease.” The magistrate found that plaintiff was not entitled to benefits, and the
      MCAC reversed, but in doing so, the MCAC did not explain what the factual support was for
      finding that plaintiff was disabled—either by referring to the magistrate’s findings or to its own
review of the record. Rather, the MCAC concluded, citing the opinions of the parties’ respective
vocational experts, that plaintiff’s opioid use was directly traceable to ameliorating her symptoms
from the 1995 injury. Despite the MCAC’s conclusion, whether the experts agreed that plaintiff
had a limitation of her wage-earning capacity in work suitable to her qualifications and training
was not clear from the record. Defendant’s vocational expert testified that an opioid addiction
would be an impediment to the jobs he located, while plaintiff’s vocational expert opined that
plaintiff was unemployable due to her use of opioids. However, the MCAC concluded that
plaintiff’s opioid use precluded her from the workforce without explaining whether it found that
the experts’ views were equivalent or whether they could be reconciled. The MCAC also did not
support its conclusion that any limitation of plaintiff’s wage-earning capacity “result[ed] from a
personal injury or work-related disease” with factual findings, either its own, or those of the
magistrate. While the MCAC has independent authority to perform its own fact-finding under
MCL 418.861a(14), it did not purport to find additional facts beyond those in the magistrate’s
opinion but instead concluded that the magistrate’s decision violated existing caselaw. However,
the magistrate did not make sufficient factual findings for either the MCAC or the judiciary to
determine whether there was legal error in its determination that plaintiff was no longer entitled to
benefits. As a result, the Court of Appeals erred by deciding this case as a matter of law because
further administrative proceedings were needed.

       Decisions of the Court of Appeals and the MCAC vacated; case remanded to the Workers’
Disability Compensation Appeals Commission (the commission) for further proceedings.

        Justice VIVIANO, concurring, wrote separately to explain his view that on remand the
commission or the magistrate should consider whether plaintiff had an affirmative duty to seek
reasonable treatment for her opioid addiction, and if so, whether her failure to do so broke the
chain of causation such that her opioid addiction was no longer traceable to her 1995 workplace
injury. As early as 2000, plaintiff’s doctors discussed drug detoxification with her and advised her
that her chronic pain was due, in part, to opioid dependency. Secondary injuries that occur in the
quasi-course of employment are compensable, but the chain of causation for such injuries can be
broken by the claimant’s intentional conduct. And when there are two injuries, as in this case (i.e.,
plaintiff’s 1995 workplace injury and the opioid addiction), there generally must be a causal
connection between the two. Arguably, a claimant’s refusal to seek necessary medical treatment
to regain wage-earning capacity breaks the necessary causal chain and renders the claimant
ineligible for compensation. This conclusion depends, in part, on whether a claimant has a duty
to seek or accept treatment. The WDCA creates such a duty in certain circumstances, and this
Court has previously found that a claimant has a duty to make themselves whole before the
employer must pay workers’ compensation benefits. Further, if the commission or the magistrate
concluded on remand that plaintiff remained disabled because of her opioid use, the magistrate or
the commission would still need to determine whether the opioid addiction, a secondary injury, is
traceable to plaintiff’s 1995 workplace injury. If plaintiff was instructed by medical professionals
to seek rehabilitation for her opioid dependency but refused, this could break the causal chain such
that her current addiction should no longer be considered traceable to her original injury. On
remand, therefore, the commission or magistrate should consider whether plaintiff had a duty to
seek treatment for her addiction and how such a duty affected whether her loss of wage-earning
capacity was traceable to her workplace injury. Further, because the issue of opioid addiction
implicates important policy concerns that are suited for the Legislature, not the courts, Justice
VIVIANO noted that the Legislature might want to consider specifically addressing it.

        Justice BERNSTEIN, concurring, agreed fully with the majority, but wrote separately
because neither the relevant statute nor the relevant administrative rules provide sufficient
instruction regarding how to properly adjudicate the case. Justice BERNSTEIN also expressed
concern that holding employers responsible for paying these costs could have devastating
consequences for small businesses, who represented 99% of Michigan employers, and he urged
the Legislature to consider solutions that would adequately balance the interests of employees who
developed long-term work-related disabilities with those of small businesses that might ultimately
bear the responsibility of associated costs. The language of the WDCA does not make it clear who
should be responsible for the payment of benefits in situations like the present one, in which an
employee is injured at work and becomes disabled for decades as a result of the medical treatment
of the initial workplace injury. The Workers’ Disability Compensation Agency amended its rules
in 2015 to reflect that reimbursement for opioid treatment is only available when the treatment is
prescribed within 90 days after onset of the injury, with limited exceptions. Presumably, these
amendments reflected some intent by the WDCA to minimize the amount of WDCA compensation
available for opioid prescriptions, but they still do not address whether long-term wage loss
stemming from treatment of a workplace injury with opioids is compensable through the WDCA.
Because neither the WDCA nor the administrative rules indicate whether the employee, the
employer, or the state is responsible for lost wages in a situation like the present one, there was no
way to fairly allocate such costs. Therefore, the Legislature should provide further guidance about
how these costs should be allocated.

        Justice CAVANAGH, joined by Justice WELCH, concurring, agreed with the majority that a
remand to the commission for additional factual findings was necessary for judicial review, but
wrote separately to describe why the factual findings of the magistrate and the MCAC were
insufficient and to provide guidance as to the factual findings required on remand. In order to
resolve the case, the MCAC needed to make factual findings as to (1) whether plaintiff’s opioid
treatment was reasonable and necessary to treat her work-related injury when she began treatment
in 1995 and (2) whether that opioid treatment resulted in a disability in 2015, either due to
continued opioid treatment to treat pain caused by the work-related injury or due to an opioid
addiction that developed because of treatment for the work-related injury. The magistrate and the
MCAC erred by focusing only on plaintiff’s condition in 2015 and not assessing how the work-
related injury and any reasonable and necessary treatment for the injury contributed to a disability
in 2015. A key issue was whether plaintiff suffered a disability in 2015 that was traceable to the
work-related injury, but the magistrate’s decision assumed that if plaintiff was no longer suffering
the effects of the injury in 2015, then she was not entitled to benefits regardless of whether her
opioid use was reasonable and necessary to treat the work-related injury before 2015 and this use
resulted in a disability. Because of this assumption, the magistrate did not assess the treatment for
plaintiff’s injury in 1995 and instead limited her inquiry to the source of plaintiff’s alleged
disability in 2015. In reversing the MCAC, the Court of Appeals agreed with the magistrate, but
both tribunals misapplied the traceability analysis. Traceability does not necessarily require that
one continue to suffer the effects of the work-related injury when seeking benefits. Rather, it
requires only that the disability follows as a sequence and natural result of the original injury, and
a disabling drug addiction that occurs because of reasonable and necessary treatment for a work-
related injury could satisfy this standard. It was necessary to look beyond the cause of plaintiff’s
pain in 2015 and to determine whether there was a sufficient causal connection between the
treatment for the work-related injury and her 2015 disability. Under the relevant caselaw, there
would have been a sufficient causal connection if opioids were a reasonable and necessary
treatment for plaintiff’s work-related injury in 1995 and that treatment resulted in a disability,
either because the opioids were still a reasonable and necessary treatment for plaintiff in 2015 or
because plaintiff became addicted to opioids, which rendered her disabled in 2015. On this record,
the judiciary could not determine whether the commission legally erred and misapplied the
traceability analysis without explicit factual findings as to the efficacy, necessity, and effect of the
opioid treatment for plaintiff’s work-related injury.
                                                                              Michigan Supreme Court
                                                                                    Lansing, Michigan



OPINION
                                                     Chief Justice:                 Justices:
                                                      Bridget M. McCormack          Brian K. Zahra
                                                                                    David F. Viviano
                                                                                    Richard H. Bernstein
                                                                                    Elizabeth T. Clement
                                                                                    Megan K. Cavanagh
                                                                                    Elizabeth M. Welch


                                                                      FILED July 28, 2022



                               STATE OF MICHIGAN

                                       SUPREME COURT


  HELEN JORDAN,

                Plaintiff-Appellant,

  v                                                                   No. 162485

  DEPARTMENT OF HEALTH AND
  HUMAN SERVICES, formerly known as
  DEPARTMENT OF MENTAL HEALTH,

                Defendant-Appellee.


 BEFORE THE ENTIRE BENCH

 PER CURIAM.
        Plaintiff in this matter asserts that she suffered an injury at work, that she was

 prescribed opioid painkillers as part of her treatment for that injury, that she is now

 dependent on those painkillers, that the painkillers render her unemployable, and that she

 is therefore eligible to receive disability benefits. Defendant disputes plaintiff’s claims that

 she is unemployable and eligible for disability benefits. A magistrate held that plaintiff
was ineligible for benefits, the Michigan Compensation Appellate Commission (MCAC)

reversed that decision, and the Court of Appeals reversed the MCAC. 1 We conclude that

the record in this matter is too incomplete to facilitate meaningful appellate review and that

the Court of Appeals erred by adjudicating this case as a matter of law rather than

remanding for factual development. We therefore vacate the opinion of the Court of

Appeals and remand to the commission for further proceedings.

       Plaintiff, Helen Jordan, was formerly a nurse employed by what was at the time

known as the Department of Mental Health, working at the Hawthorn Center in Northville.

On October 3, 1995, she was involved in an altercation with a patient at the facility; the

patient pulled her hair and sent her to the ground. Thereafter, she complained of various

pains in her back and legs, which she said resulted from the incident and left her unable to

work. Several physicians attempted a variety of treatments, including back surgery, but

none resolved her issues, and she did not return to work. Her physicians also prescribed

opioid pain medication, which she used continuously thereafter and is now dependent

upon. She began receiving benefits under the Worker’s Disability Compensation Act

(WDCA), MCL 418.101 et seq., in 1996.

       In 2015, defendant, Department of Health and Human Services—the successor to

plaintiff’s former state government employer—asked that she submit to an independent

medical examination under MCL 418.385. She did, and was examined by Dr. Philip Mayer

on February 27, 2015. He concluded that any disability she faced “is not the result of any

anatomic pathology caused by the incident of occurrence dating back to October 3, 1995.”

1
 This body has since been renamed the Workers’ Disability Compensation Appeals
Commission by Executive Reorganization Order No. 2019-3. See MCL 125.1998.


                                              2
Defendant then discontinued plaintiff’s benefits.         Thereafter, plaintiff applied for

reinstatement of her benefits, alleging that she “sustained a severe and disabling injury to

her lumbar spine during patient restraining” and that she “seeks all benefits pursuant to the

WDCA.”

       Under the WDCA, “upon the filing . . . of an application in writing stating the

general nature of any claim as to which any dispute or controversy may have arisen, the

case shall be set for mediation or hearing, as applicable,” and “[a] worker’s compensation

magistrate shall hear a case that is set for hearing.” MCL 418.847(1). Plaintiff testified,

and the parties also submitted opinions from their respective medical and vocational

experts. After reviewing the testimony, the magistrate’s “Findings of Fact and Conclusions

of Law” framed the dispute in these terms:

              It is undisputed that plaintiff sustained an injury to her back on
       October 3, 1995 while restraining a patient. It is also undisputed that plaintiff
       was paid worker’s disability compensation payments from the date of injury
       in 1995 until 2015. The issue therefore is not whether plaintiff was disabled
       from the initial injury on October 3, 1995 but whether she continues to be
       disabled from the 1995 injury.

After reviewing the evidence, the magistrate concluded that “plaintiff’s loss of wage

earning capacity is not related to her 1995 work injury but to her opioid dependency.” As

a result, she denied plaintiff’s claim for benefits.

       After this adverse decision, plaintiff sought review before the MCAC as provided

by MCL 418.859a(1). In its review, the commission faulted the magistrate’s decision as a

matter of law, holding “that her conclusion flies in the face” of Staggs v Genesee Dist

Library, 197 Mich App 571; 495 NW2d 832 (1992). It concluded that plaintiff’s “opioid

use is directly traceable to ameliorating the well documented symptoms incurred from the


                                               3
work incident in October of 1995” and that “the opioid prescriptions were reasonable and

necessary on this particular record,” meaning that “plaintiff is entitled to benefits pursuant

to the reasoning of Staggs.” At that point, it was defendant’s turn to appeal, and after

granting its application for leave to appeal, the Court of Appeals reversed. Jordan v Dep’t

of Health & Human Servs, 335 Mich App 57; 966 NW2d 162 (2020). The majority

concluded that Staggs was inapplicable because plaintiff’s “use of opioids was part of

ongoing treatment over several years and because this case concerns whether [plaintiff]

was entitled to continue receiving benefits in 2015[; therefore,] the injury-treatment

examination must be viewed under the circumstances that existed in 2015.” Id. at 72. It

ultimately held that Staggs was distinguishable and that plaintiff was not entitled to

benefits. Plaintiff then appealed in this Court, and we ordered argument on the application.

Jordan v Dep’t of Health & Human Servs, 508 Mich 951 (2021).

       We believe that the record in this matter is too incomplete to facilitate meaningful

appellate review. Cf. Woody v Cello-Foil Prods (After Remand), 450 Mich 588; 546 NW2d

226 (1996). The WDCA defines a disability as (1) “a limitation of an employee’s wage

earning capacity in work suitable to his or her qualifications and training,” (2) “resulting

from a personal injury or work-related disease.” MCL 418.301(4)(a). Here, the magistrate

denied benefits to plaintiff and the MCAC reversed, but in doing so, the MCAC did not

explain what the factual support was for finding that plaintiff is disabled—either by

referring to the magistrate’s findings or its own review of the factual record. Rather, the

MCAC concluded:

              Inasmuch as plaintiff’s vocational expert, Mr. James Fuller, and
       defendant’s vocational expert, Mr. John Stokes, agree that plaintiff’s opioid
       use precludes her from the workforce, we conclude that plaintiff is disabled


                                              4
       because of said opioid use. Because the opioid use is directly traceable to
       ameliorating the well documented symptoms incurred from the work incident
       in October of 1995, we further conclude that plaintiff is entitled to benefits
       pursuant to the reasoning of Staggs, supra.

       Looking first to whether it was established that the plaintiff had “a limitation

of . . . wage earning capacity in work suitable to . . . her qualifications and training,” MCL

418.301(4)(a), despite the MCAC’s conclusion, whether the experts agreed on this point is

not apparent from the record. The magistrate concluded on this point: “Mr. Fuller testified

that plaintiff’s use of narcotics would render her unemployable with no vocational options

and no wage earning capacity. Mr. Stokes agreed plaintiff’s use of opioids would be an

impediment to the jobs he located.” While the MCAC may have implicitly equated Mr.

Stokes’s conclusion that plaintiff’s use of opioids was an impediment to the jobs he found

with Mr. Fuller’s conclusion that plaintiff’s opioid use rendered her unemployable with no

vocational options and no wage-earning capacity, the MCAC did not state this explicitly.

Instead, the MCAC concluded that the experts agreed that plaintiff’s opioid use precludes

her from the workforce, without explaining whether the experts’ conclusions were

equivalent or could be reconciled.

       The second issue is whether any limitation in plaintiff’s wage-earning capacity

“result[s] from a personal injury or work-related disease.” MCL 418.301(4)(a). Even

assuming there was factual support for finding a limitation of wage-earning capacity in

work suitable to plaintiff’s qualifications and training, the MCAC did not support its

conclusion that any limitation here “result[ed] from a personal injury or work-related

disease.” The MCAC concluded that “the opioid use is directly traceable to ameliorating

the well documented symptoms incurred from the work incident in October of 1995,” but



                                              5
did not support this conclusion with factual findings, either those made by the magistrate

or pursuant to its own review of the record.

       In light of these deficiencies, we believe that the magistrate’s decision is too

incomplete to perform effective appellate review, and it would be inappropriate for the

judiciary to attempt to infer factual findings. Of course, this Court held in Mudel v Great

Atlantic & Pacific Tea Co, 462 Mich 691; 614 NW2d 607 (2000), that the MCAC has

independent authority to perform its own fact-finding under MCL 418.861a(14).

Therefore, it may well have been able to address these problems with the magistrate’s

decision. However, it did not purport to find other facts and instead confined itself to

holding that the magistrate’s decision ran afoul of Staggs as a matter of law. In this case,

the magistrate did not make sufficient findings for either the MCAC or the judiciary to

determine whether there was legal error in its determination that plaintiff was no longer

entitled to benefits, and the MCAC did not supplement those deficient findings.

       We conclude, then, that the combination of the decisions of the magistrate and the

MCAC are too incomplete to facilitate meaningful appellate review. The magistrate’s

decision was insufficient for either the MCAC or the judiciary to determine “whether it

understood the applicable legal standard and what facts it specifically relied upon in

reaching its conclusion,” Gacioch v Stroh Brewery Co, 426 Mich 612, 620; 396 NW2d 1

(1986), and the MCAC did not supplement those deficient findings. As a result, the Court

of Appeals erred by deciding this case as a matter of law; what is needed instead are further

administrative proceedings. Because “[f]indings of fact in workmen’s compensation

proceedings shall be conclusive in the absence of fraud unless otherwise provided by law,”

Const 1963, art 6, § 28, we make no factual findings of our own. Rather, we vacate the


                                               6
decisions of the Court of Appeals and the MCAC and remand to the administrative process

to fill in these gaps. 2 In light of our holding in Mudel that the commission has the authority

to perform independent fact-finding, we remand to the commission without prejudice to it

exercising its prerogative to remand to the magistrate under MCL 418.861a(12).


                                                          Bridget M. McCormack
                                                          Brian K. Zahra
                                                          David F. Viviano
                                                          Richard H. Bernstein
                                                          Elizabeth T. Clement
                                                          Megan K. Cavanagh
                                                          Elizabeth M. Welch




2
  Although Justices VIVIANO and CAVANAGH offer opinions on the issues that should be
considered on remand, we reiterate that today, all we are requiring is that the commission
or the magistrate create a factual record that better supports a holding either that plaintiff
is or is not entitled to continued WDCA benefits for the reasons stated in this opinion.


                                              7
                             STATE OF MICHIGAN

                                      SUPREME COURT


    HELEN JORDAN,

               Plaintiff-Appellant,

    v                                                        No. 162485

    DEPARTMENT OF HEALTH AND
    HUMAN SERVICES, formerly known as
    DEPARTMENT OF MENTAL HEALTH,

               Defendant-Appellee.


VIVIANO, J. (concurring).
        I agree with the Court’s decision to clarify the record and the bases for the

administrative decision below. I write separately to explain my view that an important

issue in this case, which should be considered on remand, is whether plaintiff had an

affirmative duty to seek reasonable treatment for her opioid addiction and, if so, whether

the failure to do so broke the chain of causation such that her ongoing opioid addiction is

no longer traceable to her 1995 workplace injury. I further believe that the difficult and

complicated issue of opioid addiction in workers’ compensation claims could benefit from

consideration by the Legislature. 1


1
  This case is only one manifestation of a much larger public health crisis that our nation
is facing involving the misuse of opioids. According to the Centers for Disease Control
and Prevention (CDC), from 1999 to 2019 nearly 500,000 people died from an opioid
overdose.               See        CDC,       Understanding          the         Epidemic,
 (accessed July 20, 2022)
[https://perma.cc/3X68-XY2P]. That number continues to increase at an alarming rate,
      As the majority explains, plaintiff has consistently been prescribed opioids since

1995 to treat back and leg pain after a workplace injury. 2 However, as early as 2000,

plaintiff’s doctor, Dr. Edward Washabaugh of the Michigan Pain Institute, discussed her

drug dependency with her. He noted that her chronic pain was due, in part, to narcotic

dependency and discussed drug detoxification with her. Thereafter, it appears that there

were “many discussions” with plaintiff about “opioids management and dependency.” In

2016, Dr. Philip Mayer, who conducted an independent medical examination of plaintiff,

recommended that plaintiff undergo a “medically supervised drug detoxification program”

to wean her from her narcotic opioid dependence and to improve the “subjective perception

of [her] symptoms and quality of life.”

      After defendant halted plaintiff’s benefits in 2015, plaintiff applied for the

reinstatement of her benefits. In 2017, the magistrate denied plaintiff’s request, finding

that the loss of plaintiff’s wage-earning capacity was not related to her workplace injury



with an estimated 100,306 drug overdose deaths in the United States during the 12-month
period ending in April 2021, an increase of 28.5% from the same period the year before.
See CDC, Press Release, Drug Overdose Deaths in the US Top 100,000 Annually
(November 17, 2021) (accessed July 20, 2022), available at  [https://perma.cc//T5G3-22CS].
2
  As the CDC website explains, the rise in opioid-overdose deaths has occurred in three
waves, beginning with the increased prescription of opioids in the 1990s. Understanding
the Epidemic . Then, in 2010,
there was a rapid increase in overdose deaths involving heroin. Id. The third wave, which
began in 2013, has involved significant increases in overdose deaths involving synthetic
opioids, particularly those involving illicitly manufactured fentanyl. Id. Like many other
national, state, and local public health agencies, the CDC’s efforts to combat the opioid
epidemic include “enhancing linkage to care for people with opioid use disorder and risk
for opioid overdose . . . .” Id.



                                            2
but to her opioid dependency. The Michigan Compensation Appellate Commission (the

MCAC) 3 reversed that decision, holding that under Staggs v Genesee Dist Library, 197

Mich App 571, 576; 495 NW2d 832 (1992), plaintiff’s “opioid use is directly traceable” to

her work injury. The Court of Appeals disagreed, finding that Staggs was distinguishable

because it involved a one-time treatment and arguing that the MCAC improperly “gave no

weight” to the magistrate’s finding that “there was no longer a traceable connection

between the opioid treatment and the work-related injury.” Jordan v Dep’t of Health &

Human Servs, 335 Mich App 57, 71-73; 966 NW2d 162 (2020).

       Like Justice BERNSTEIN, I am not unsympathetic to plaintiff’s plight. Through no

apparent fault of her own, she apparently became addicted to opioids that were prescribed

to her for treatment of her workplace injury more than 25 years ago. But an argument

could be made that a claimant in plaintiff’s circumstances has an affirmative duty to seek

treatment for his or her addiction and that the failure to do so should result in the denial of

workers’ compensation benefits. 4 As Professor Larson explained in his treatise, though

secondary injuries, like plaintiff’s opioid addiction, that occur in the “quasi-course of

employment” are compensable, the chain of causation for these injuries can be broken by

intentional conduct by the claimant. 1 Larson, Larson, & Robinson, Larson’s Workers’



3
 The MCAC has since been renamed the Workers’ Disability Compensation Appeals
Commission.
4
  There are many inpatient and outpatient therapy programs dedicated to the treatment of
people with substance addiction, including programs that use medications to help patients
transition from physical dependence on opioids. See, e.g., Johns Hopkins Medicine,
Treating Opioid Addiction  (accessed July 20, 2022) [https://perma.cc/SHK2-PP97].


                                              3
Compensation Law § 10.05 (2015). In other words, the necessary “linkage between the

disabling work-related injury and the reduction in pay” can be broken by the claimant’s

conduct. Sweatt v Dep’t of Corrections, 468 Mich 172, 186; 661 NW2d 201 (2003)

(plurality opinion). And where, as here, there are two injuries—i.e., the original back

injury and the subsequent opioid addiction—there generally must be a causal connection

between the two. See Staggs, 197 Mich App at 576; see also Crawley v Gen Motors Truck

Corp, 259 Mich 503, 505; 244 NW 143 (1932) (explaining that for a secondary injury to

entitle a claimant to compensation, “there must appear some causal connection between it

and the first injury” such that “the original injury [was] a causal factor in producing the

second injury”).

       In cases like the present, therefore, it could be argued that the refusal to seek

necessary medical services to regain wage-earning capacity breaks the necessary causal

link and renders the claimant ineligible for compensation. In such circumstances, it could

be contended that the plaintiff’s loss of wage-earning capacity (and the secondary injury

precluding such capacity) would no longer be traceable to the workplace injury. Thus,

although opioid dependence, for example, could otherwise be causally related to a

workplace injury, that causal connection might be broken if the claimant refuses treatment

of the dependency. 5



5
  Justice CAVANAGH’s partial dissent suggests that any duty to rehabilitate is irrelevant
here because plaintiff had a legal prescription for opioids. I question whether following
any legally obtained pharmaceutical prescription, without more, absolves a claimant of this
duty. For example, in a case like the present one, it seems to me that the factfinder should
weigh the conflicting advice to seek treatment of her addiction that the claimant received
from other, nonprescribing doctors. Moreover, even legally obtained prescriptions may


                                             4
       This conclusion depends, in part, on whether the claimant has a duty to seek or

accept treatment. The Michigan Worker’s Disability Compensation Act, MCL 418.101 et

seq., indicates that, at least in certain circumstances, there is such a duty. The act states

that “[i]f there is an unjustifiable refusal to accept rehabilitation pursuant to a decision of

the director, the director shall order a loss or reduction of compensation . . . .” MCL

418.319(1); 6 see also Sweatt, 468 Mich at 185 (plurality opinion) (noting that employees

are not entitled to benefits if they unjustifiably refuse to rehabilitate themselves, refuse

surgery, or “refuse[] to undertake exercises designed to hasten recovery”). And this Court

has previously found that before requiring an employer to compensate a workers’

compensation claimant, “ ‘the claimant should first discharge the primary duty owing to

himself and society to make use of every available and reasonable means to make himself

whole.’ ” Myers v Wadsworth Mfg Co, 214 Mich 636, 644; 183 NW 913 (1924); quoting

Kricinovich v American Car & Foundry Co, 192 Mich 687, 691; 159 NW 362 (1916).

       If, on remand, the commission or the magistrate concludes that plaintiff remains

disabled because of her opioid use, it would still need to be determined whether the opioid




come from dubious sources, such as so-called “pill mills” that “prescrib[e] or dispens[e]
controlled prescription drugs inappropriately.” Rigg, March, & Inciardi, Prescription
Drug Abuse & Diversion: The Role of the Pain Clinic, 40 J Drug Issues 681 (2010).
6
  This statute covers both medical and vocational rehabilitation services and allows an
employer to move for the director to order “training, services, or treatment” to “render the
employee fit for a remunerative occupation.” MCL 418.319(1). Such services or treatment
may also be requested by the employee, carrier, or upon the motion of the director. Id. It
appears, therefore, that this statute would allow the employer to request, and the director
to order, addiction treatment or services, the refusal of which would result in a “loss or
reduction of compensation.” Id.


                                              5
addiction, a secondary injury, is traceable to plaintiff’s 1995 workplace injury. If plaintiff

was instructed by medical professionals to seek rehabilitation for her opioid dependency

but refused, in my view, this could break the causal chain such that her current addiction

should no longer be considered traceable to her original injury. I therefore believe the

commission or the magistrate should consider this question on remand.

       As Justice BERNSTEIN’s concurrence demonstrates, this issue is rife with policy

concerns that are suited for the Legislature, not the courts. In this regard, it is worth noting

that legislative and administrative bodies in other states have adopted rules to address the

problem of long-term opioid use in workers’ compensation cases. See, e.g., Johnson v

Darchuks Fabrications, Inc, 963 NW2d 227, 229 (Minn, 2021) (explaining that the

Minnesota Legislature directed the Minnesota Department of Labor and Industry to

develop rules and treatment parameters for long-term use of opioid medication in workers’

compensation cases); Forte v Muccini, 181 App Div 3d 1135, 1137; 121 NYS3d 395

(2020) (explaining that the New York Workers’ Compensation Board had set forth a

protocol for opioid weaning for patients who had used opioids for a long period of time to

transition them to new standards of care). As Justice BERNSTEIN notes, though the

Michigan Workers’ Disability Compensation Agency amended its rules in 2015 to only

reimburse physicians for opioid treatment prescribed within 90 days after onset of injury

except for extensions under very narrow circumstances, see Mich Admin R 418.101008;

Mich Admin R 418.101008a; Mich Admin R 418.101008b, these amendments do not

address claims of plaintiffs who were prescribed and became addicted to opioids through

long-term prescription use before 2015. Consequently, there is no legislative or regulatory

guidance concerning a potentially large class of cases.


                                               6
       This case presents a difficult issue. On remand, the commission should consider

whether plaintiff had a duty to seek treatment for her addiction, as this might bear upon

whether her loss of wage-earning capacity is traceable to her workplace injury. Because

this issue implicates important policy concerns, the Legislature might want to consider

specifically addressing it. In light of these considerations, I concur.


                                                          David F. Viviano




                                              7
                             STATE OF MICHIGAN

                                      SUPREME COURT


 HELEN JORDAN,

               Plaintiff-Appellant,

 v                                                            No. 162485

 DEPARTMENT OF HEALTH AND
 HUMAN SERVICES, formerly known as
 DEPARTMENT OF MENTAL HEALTH,

               Defendant-Appellee.


BERNSTEIN, J. (concurring).
       I concur fully with the majority opinion. But I write separately because neither the

language of the relevant statutes nor the language of the applicable administrative rules

provides sufficient instruction about how to properly adjudicate this issue. Further, I

believe this case highlights a massive problem that has the potential to create a financial

catastrophe for employees and employers alike. I am particularly worried about small

businesses, which make up over 99% of the employers in Michigan. See United States

Small Business Administration Office of Advocacy, 2021 Small Business Profile:

Michigan    (August    30,    2021),    available   at    (accessed

June 5, 2022) [https://perma.cc/2LUN-HWZZ]. I urge the Legislature to consider statutory

solutions that would adequately balance the interests of employees who develop long-term

work-related disabilities and the small businesses that may ultimately bear the
responsibility of associated costs, especially since statutory language may not put anyone

on notice of the true extent of this burden.

       The Michigan Worker’s Disability Compensation Act (WDCA), MCL 418.101 et

seq., provides a system to compensate employees for medical costs and lost wages if they

either sustain personal injuries at work or exacerbate preexisting conditions because of

their work. MCL 418.301. To make sure employees receive due compensation, almost

every employer in the state is subject to the provisions of the WDCA. MCL 418.111. To

comply with the WDCA, employers may choose to purchase insurance or seek approval

from the Workers’ Disability Compensation Agency to self-insure. MCL 418.611. Even

though a robust WDCA insurance industry exists in Michigan, one of the factors that goes

into premium-setting is the loss experience, or the amount of payouts employers have made

to cover their previous WDCA costs. MCL 500.2312. In other words, the compensation

Michigan employees receive for their workplace injuries affects insurance costs for all

Michigan employers. This is particularly problematic when, like here, WDCA payments

may be necessary for years or even decades after the workplace injury occurred because of

the medical treatment provided.

       Plaintiff was employed by the state of Michigan in 1995 when she alleges she was

injured at work. She began to receive WDCA benefits shortly after her injury. Those

benefits continued for more than 20 years because her 1995 injury was treated continuously

and with increasing dosages of opioids. Plaintiff had no history of opioid use before she

was prescribed opioids to treat her workplace injury, and there was no evidence she ever

used opioids without a prescription. Yet plaintiff became disabled from this opioid use,




                                               2
receiving $153.83 in wage-loss benefits each week for more than two decades after her

injury.

          I doubt that plaintiff is the only employee whose workplace injuries have led to

disability, the use of opioids, and the subsequent receipt of long-term WDCA benefits. In

the 1990s, upon receiving reassurance from pharmaceutical companies that prescription

opioids were not addictive, medical professionals relied heavily on prescribing opioids for

pain management. National Institute on Drug Abuse, Opioid Overdose Crisis (March 11,

2021)  (accessed

June 6, 2022) [https://perma.cc/PNT3-ZWQL]. Although there has been a reduction in

opioid prescription over time, from 2012 through 2017, more than 7.5 million Michigan

patients were treated with prescription opioids. Michigan Department of Licensing and

Regulatory Affairs and Appriss Health, Statewide Opioid Assessment: Michigan

(March 29,         2018),      p 6,     available     at     

(accessed June 5, 2022) [https://perma.cc/R49C-YKW7].              Despite claims from

pharmaceutical companies that opioids were not addictive, it is estimated that about 8% to

12% of chronic opioid users develop an opioid-use disorder. Vowles et al, Abstract, Rates

of Opioid Misuse, Abuse, and Addiction in Chronic Pain: A Systematic Review and Data

Synthesis, 156 Pain (No. 4) 569 (2015). The high number of Michiganders prescribed

opioids combined with the addictive nature of those substances have created the perfect

storm for circumstances like these to be widespread. It is unclear how many Michiganders

were prescribed opioids who now suffer from debilitating long-term opioid dependency as




                                              3
a direct result of workplace injuries, but it seems likely that plaintiff is far from the only

one.

       Plaintiff’s condition is highly sympathetic. She was injured at work and has

suffered from the effects of the treatment of her initial workplace injury for decades. With

this remand, we ask the Workers’ Disability Compensation Appeals Commission for

further factual findings that will determine whether plaintiff is entitled to continued WDCA

benefits. However, whether plaintiff is entitled to such continued benefits is a difficult

question given the lack of statutory clarity.

       The language of the WDCA does not make it clear who should be responsible for

the payment of WDCA benefits when a situation like plaintiff’s develops. For injuries

sustained at work, the WDCA currently requires reimbursement for (1) a “personal

injury . . . [that] causes, contributes to, or aggravates pathology in a manner so as to create

a pathology that is medically distinguishable from any pathology that existed prior to the

injury” and (2) “[m]ental disabilities and conditions of the aging process, including but not

limited to heart and cardiovascular conditions and degenerative arthritis, . . . if contributed

to or aggravated or accelerated by the employment in a significant manner.” MCL

418.301(1) and (2). “Mental disabilities are compensable if arising out of actual events of

employment, not unfounded perceptions thereof, and if the employee’s perception of the

actual events is reasonably grounded in fact or reality.” MCL 418.301(2). But these

definitions are hardly helpful guidance in understanding who is responsible for

compensating employees who sustain years of lost wages resulting from the treatment of

their workplace injuries.




                                                4
      Moreover, in 2015, the Workers’ Disability Compensation Agency amended their

payment rules to reflect that reimbursement is only available for opioid treatment

prescribed within 90 days after the onset of injury, except for certain extensions granted

under very narrow circumstances.        Mich Admin R 418.101008; Mich Admin R

418.101008a; Mich Admin R 418.101008b. At least one study has shown that this was

associated with a reduction in the number of opioids that patients were prescribed through

WDCA claims. Michigan Department of Licensing and Regulatory Affairs, Study Shows

Michigan    has   Largest   Opioid   Decrease    in   Work    Comp    (June   28,   2017)

 (accessed July 12, 2022) [https://perma.cc/GB2U-

VGS8]. These amendments reflect some intent to minimize the amount of WDCA

compensation available for opioid prescriptions. However, these administrative rules still

do not address the core issue in this case—whether decades of wage loss stemming from

the treatment of a workplace injury with opioids is compensable through the WDCA.

      In sum, neither the WDCA nor the administrative rules indicate whether the

employee, the employer, or the state is responsible for wages lost due to long-term opioid

treatment stemming from an initial workplace injury. Without such clarity, there is no way

to determine how to allocate these costs fairly. Certainly, an employee who, through no

fault of their own, has a diminished or lost capacity to work for years or decades because

of a medical treatment stemming from a workplace injury needs to be able to support

themselves. However, if employers may be responsible for paying hundreds of dollars

toward wage loss each week for decades, I fear that the lack of clarity regarding how to




                                            5
equitably allocate costs could have devastating consequences for any small business that

must either pay those costs outright or endure the high cost of WDCA insurance premiums.

       The opioid epidemic is real. The consequences are, and will continue to be, wide-

reaching. The Legislature is in the best position to determine the needs of both employers

and employees affected by this crisis and should provide further guidance about how these

costs should be allocated.


                                                       Richard H. Bernstein




                                            6
                             STATE OF MICHIGAN

                                      SUPREME COURT


    HELEN JORDAN,

               Plaintiff-Appellant,

    v                                                          No. 162485

    DEPARTMENT OF HEALTH AND
    HUMAN SERVICES, formerly known as
    DEPARTMENT OF MENTAL HEALTH,

               Defendant-Appellee.


CAVANAGH, J. (concurring).
        I agree with the majority that a remand to the Michigan Compensation Appellate

Commission (the MCAC) 1 for additional factual findings is necessary to enable effective

judicial review. I write separately to describe in greater detail why the factual findings of

the magistrate and the MCAC were insufficient and to provide guidance as to what factual

findings are required on remand. Specifically, in order to resolve this case I believe the

MCAC must make factual findings as to (1) whether plaintiff’s opioid treatments were

reasonable and necessary to treat her work-related injury2 when she began treatment in

1995, and (2) whether that opioid treatment resulted in a disability in 2015, either due to



1
  This body has since been renamed the Workers’ Disability Compensation Appeals
Commission. For ease of reference, I nonetheless refer to the body as the MCAC
throughout this opinion.
2
  For the purpose of concision, I will frequently refer to plaintiff’s injury that directly
resulted from her 1995 work accident as her “work-related injury.”
continued opioid use to treat pain caused by the work-related injury or due to an opioid

addiction that developed because of treatment for the work-related injury.

       In my view, the magistrate and the MCAC erred in focusing only on plaintiff’s

condition in 2015 and not assessing how the work-related injury—and any reasonable and

necessary treatment for that injury—contributed to a disability in 2015. As noted in the

magistrate’s opinion, the parties stipulated that “plaintiff’s personal injury arose out of and

in the course of employment,” but the parties disputed whether “plaintiff’s disability is due

to the alleged personal injury.” Magistrate’s Opinion (June 22, 2017) at 2 (emphasis

added). In other words, the key issue here—as framed by the parties—is whether plaintiff

suffered a disability in 2015 that was “traceable” to the work-related injury. See Crawley

v Gen Motors Truck Corp, 259 Mich 503, 505; 244 NW 143 (1932) (holding that a plaintiff

may recover benefits if a current injury causing a disability is “traceable” to the original

injury).

       In concluding that plaintiff was not entitled to continue receiving workers’

compensation benefits in 2015, the magistrate appeared to find that plaintiff was no longer

suffering any effects from the work-related injury in 2015 and that plaintiff was disabled

due to her opioid addiction. Further, it was undisputed that plaintiff was prescribed opioids

for the first time in 1995 after the work-related injury and that she was prescribed them

continuously through 2015. Thus, implicit in the magistrate’s decision is the assumption

that if plaintiff no longer suffered the effects of the work-related injury in 2015, she was

not entitled to benefits, regardless of whether her opioid use was reasonable and necessary

to treat the work-related injury before 2015 and that use resulted in a disability. In light of

this assumption, the magistrate found it unnecessary to assess the treatment for plaintiff’s


                                              2
work-related injury in 1995 and limited her inquiry to the source of plaintiff’s alleged

disability in 2015.

       In reversing the decision of the MCAC, the Court of Appeals majority agreed with

the magistrate that if plaintiff was no longer suffering the effects of the work-related injury,

she was necessarily not entitled to workers’ compensation benefits. Jordan v Dep’t of

Health & Human Servs, 335 Mich App 57, 72; 966 NW2d 162 (2020) (“The properly

framed question is whether Jordan’s opioid use in 2015, i.e., the treatment at the time her

benefits were halted, was in response or traceable to the 1995 work-related injury, but only

to the extent that the effects of that injury still existed in 2015 when she was still being

prescribed the opioids. Without this linkage, Jordan would simply be a patient receiving

opioid medication for back and leg pain unassociated with a work-related injury.”). The

Court of Appeals further held that the connection between plaintiff’s drug addiction and

her work-related injury was too tenuous to support recovery of workers’ compensation

benefits. Id. at 73. I believe that both the magistrate and the Court of Appeals misapplied

the traceability analysis to these facts.

       In reaching its holding, the Court of Appeals acknowledged its prior decision in

Staggs, in which the Court held that “where the reasonable treatment of a work-related

injury results in disability, the injured employee is entitled to benefits, even if the

underlying injury did not itself result in that disability.” Staggs, 197 Mich App at 576. It

distinguished this case from Staggs, noting that Staggs involved a one-time treatment while

plaintiff here received ongoing treatment. Jordan, 335 Mich App at 71-72. The Court of

Appeals concluded that because plaintiff was receiving ongoing treatment, she would only




                                               3
be entitled to benefits if she was still suffering the effects of the work-related injury when

she sought continued benefits in 2015. Id. at 72.

       But Staggs contains no such limitation. Instead, Staggs recognized that a disability

must be “traceable” to a work-related injury to be compensable and held that a disability is

“traceable” if it occurs because of reasonable and necessary treatment for that work-related

injury. Staggs, 197 Mich App at 575; see also Cook v Charles Hoertz & Son, 198 Mich

129, 130-131; 164 NW 464 (1917) (holding that one who suffered an injury after falling

off of crutches prescribed due to a work-related injury was entitled to benefits where he

was not violating physicians’ orders or behaving negligently). “Traceability” does not

necessarily require that one continue to suffer the effects of the work-related injury when

seeking benefits. Rather, it requires only that the disability “follows as a sequence and

natural result of the original injury.” Crawley, 259 Mich at 505. And, contrary to the

analysis of the Court of Appeals, a disabling drug addiction that occurs because of

reasonable and necessary treatment for a work-related injury could satisfy this standard.

See Sweet v Capital Area Transp Auth, 2006 ACO 258. 3 Therefore, plaintiff would be

entitled to benefits if she took opioids as a reasonable and necessary treatment in response


3
  This is especially true in the context of opioids, which are widely known to be highly
addictive and lead to a dependency that is difficult to overcome. See generally Mayo
Clinic, How Opioid Addiction Occurs  (accessed July 21, 2022) [https://perma.cc/X4PK-AY3G]; Kosten & George, The
Neurobiology of Opioid Dependence: Implications for Treatment, Science & Practice
Perspectives           (July         2002),          pp 13-20,        available       at
 (accessed July 21, 2022)
[https://perma.cc/W7RK-T3XE].


                                              4
to the work-related injury and that treatment resulted in a disability in 2015, regardless of

whether the initial injury persisted at that time.

       Justice VIVIANO suggests that plaintiff may have had a duty to obtain treatment for

her opioid addiction and that, if she was advised to seek such treatment but failed to do so,

any resulting disability may not be “traceable” to the work-related injury. I do not disagree

with the general proposition that a claimant has some obligation to mitigate the severity of

an injury that occurs from a work-related injury, and I agree that a claimant’s failure to

seek treatment for opioid addiction could be relevant to whether their disability is

traceable. 4 But it appears that any such duty would not be relevant in this case, given that

plaintiff began using opioids for the first time in 1995 pursuant to a legal prescription from

a doctor and continued receiving prescriptions for opioids through 2015. It is her legal

opioid use (or perhaps the addiction arising from her legal use) that allegedly rendered

plaintiff unemployable in 2015. See Cook, 198 Mich at 131. I acknowledge, as recognized

by the concurrences of Justice BERNSTEIN and Justice VIVIANO, that there are currently

well-known public health risks related to opioid use that doctors and policymakers must be

mindful of when determining whether opioid treatments are appropriate. But I would not

suggest that the MCAC should fault plaintiff for following doctor’s orders, nor would I



4
  However, I would note that opioid addiction is commonly known to be difficult to
overcome, see note 3 of this opinion, so I am not convinced that the existence of a long-
term addiction, even combined with medical advice to get treatment, would necessarily be
sufficient to render a disability not traceable. Moreover, this potential duty to mitigate
would seemingly be accounted for in some respects by the requirement that a treatment
that causes a disability be “reasonable and necessary.” It is difficult to see how a claimant
would have a duty to stop receiving treatment that is reasonable and necessary to treating
a work-related injury.


                                               5
place a duty on her to discontinue a treatment that has been consistently recommended by

medical professionals.

       Thus, to determine whether plaintiff was entitled to benefits in 2015, it is necessary

to look beyond what was causing her pain in 2015 and to determine whether there was a

sufficient causal connection between the treatment for the work-related injury and a

disability in 2015. There would be a sufficient causal connection under Staggs if opioid

medication was a reasonable and necessary treatment for plaintiff’s work-related injury in

1995 and if that treatment resulted in a disability in 2015, either because that opioid use

itself was disabling and remained reasonable and necessary to treat the work-related injury

in 2015 or because that opioid use resulted in a disabling opioid addiction that persisted in

2015. While the magistrate appears to have concluded that plaintiff was no longer

experiencing the effects of the work-related injury in 2015, she did not make the necessary

factual findings as to the efficacy, necessity, and effect of the opioid treatment for the work-

related injury in 1995.

       When reviewing the decision of the magistrate, the MCAC correctly recognized that

the magistrate erred by failing to apply Staggs on these facts. 5 But, as noted by the

majority, the MCAC did not purport to contradict the factual findings of the magistrate or

find additional facts to support its conclusion as to traceability. While the judiciary’s role



5
  The MCAC is required to defer to the factual findings of the magistrate, but it is not
required to defer to the magistrate on issues of law. Compare MCL 418.861a(3) (requiring
deference to the magistrate’s “findings of fact” if they are “supported by competent,
material, and substantial evidence on the whole record”) with MCL 418.861a(11)
(providing the MCAC the authority to review, on the request of the parties, “conclusions
of law” embedded in a magistrate’s decision).


                                               6
in reviewing the MCAC’s factual findings is extremely limited, see Mudel v Great Atlantic

& Pacific Tea Co, 462 Mich 691, 703; 614 NW2d 607 (2000), we clearly have the authority

to review “questions of law” embedded in a final decision of the MCAC.                MCL

418.861a(14). In order to exercise that authority, there must be sufficient factual findings

for the judiciary to properly resolve any “questions of law” implicated in a decision by the

MCAC. And I agree with the majority that, given the judiciary’s limited role related to the

factual findings of the MCAC, “it would be inappropriate for the judiciary to attempt to

infer factual findings.” Ante at 6.

       In this case, the judiciary cannot determine whether the MCAC legally erred and

misapplied the traceability analysis without explicit factual findings as to the efficacy,

necessity, and effect of the opioid treatment for plaintiff’s work-related injury. For these

reasons, I concur with the Court’s decision to remand to the MCAC, and I encourage the

MCAC on remand to make the pertinent factual findings stated in this opinion. 6


                                                        Megan K. Cavanagh
                                                        Elizabeth M. Welch




6
  I agree with the majority that the MCAC has the authority to perform independent fact-
finding on remand, Mudel, 462 Mich at 714, and that it “may remand” to the magistrate “if
it is determined that the record is insufficient for purposes of review.” MCL 418.861a(12)
(emphasis added). However, I emphasize that the MCAC “is not required to remand a case
to the magistrate” just because “the magistrate has failed to make full factual findings.”
Mudel, 462 Mich at 711. Rather, the MCAC may make its own findings without a remand
if it “is presented with a record that allows it to intelligently make its own factual
findings . . . .” Id.


                                             7